Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 4/27/2022. Claims 1 and 14 have been amended; and new claim 23 has been added. 
Currently claims 1-23 are pending.
This Action is made Final. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 10, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imai et al. US 2017/0090229.
Claim 10: Imai et al. disclose a method for manufacturing an active matrix substrate comprising the steps of, 
(Fig. 3) on a substrate 10, forming a semiconductor layer 15 (16, 17), forming a first conductive layer 16/17 (source/drain electrodes), forming a second conductive layer 11 (source wiring lines), and forming an organic insulating film 21 [0053]
wherein in the forming of a first conductive layer 16/17 (source/drain electrodes) and the forming of a second conductive layer 11 (source wiring lines), the first conductive layer 16/17 (source/drain electrodes) and the second conductive layer 11 (source wiring lines) are partly stacked (second conductive layer 11 is narrower than source/drain electrodes 16/17),  
(Fig. 3) forming an inorganic insulating film 21 so as to cover the conductive layer, of the first conductive layer 16/17 and the second conductive layer 11, arranged further from the substrate 10 is performed after the forming of a first conductive layer 16/17 and the forming of a second conductive layer 11 and before the forming of an organic insulating film 21. 

Claim 20: Imai et al. disclose
(Fig. 3) the first conductive layer 16/17 (source/drain electrodes) and the second conductive layer 11 (source wiring lines) are partly stacked so as to be directly on top of each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. US 2017/0090229 in view of Liu US 2013/0264575.
Claim 1: Imai et al. disclose an active matrix substrate, comprising: 
(Fig. 3) a substrate 10 provided with a first conductive layer 16/17 (source/drain electrodes) [0053], a second conductive layer 11 (source wiring lines), an organic insulating film 21, an inorganic insulating film 20 (insulating film 20 is made of silicon nitride SiNx, an inorganic material) [0066], and a transistor element TFT 1 [0052]; 
(Fig. 3) the transistor element 1 is a top-gate transistor element (top-gate electrode 19) including a source electrode 16, a drain electrode 17, a semiconductor layer 15 [0053], 
a gate electrode 19 arranged further than the semiconductor layer 15 from the substrate 10, 
a light-shielding layer 13 [0053] arranged nearer than the source electrode 16, the drain electrode 17, and the semiconductor layer 15 to the substrate 10
the first conductive layer 16/17 (source/drain electrodes) is made from the same layer as the source electrode and the drain electrode (16/17 are source/drain electrodes),  
the second conductive layer 11 (source wiring lines) is made from the same layer as the light-shielding layer 13, 
(Fig. 3) the first conductive layer 16/17 (source/drain electrodes) and the second conductive layer 11 (source wiring lines) are partly stacked (second conductive layer 11 is narrower than source/drain electrodes 16/17), 
(Fig. 3) the organic insulating film 21 is arranged further from the substrate 10 than the first conductive layer 16/17 (source/drain electrodes) is arranged from the substrate 10,
the organic insulating film 21 is on the first conductive layer 16/17 with the inorganic insulating film 20 interposed therebetween.  
except
the semiconductor layer is made of a layer that is different from a layer of the source electrode and the drain electrode.  
However Liu et al. teach
(Fig. 2) the semiconductor layer 4/5 [0046] is made of a layer that is different from a layer (6/7) of the source electrode 6 and the drain electrode 7 [0047].  
Regarding applicant’s arguments [next to last paragraph, page 10] (dated 4/28/22): All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g., combining Liu’s layer (6/7) of the source electrode 6 and the drain electrode 7 (different layer from the semiconductor layer 4/5), with Imai’s source electrode 16 and the drain electrode 17.
It would have been obvious to a person with ordinary skill in the art to modify Imai's invention with Liu’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Liu [0012].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 19: Imai et al. disclose
(Fig. 3) the first conductive layer 16/17 (source/drain electrodes) and the second conductive layer 11 (source wiring lines) are partly stacked so as to be directly on top of each other. 

Claims 6-9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. US 2017/0090229, Liu US 2013/0264575 as applied to claim 4 above, and further in view of Kitagawa et al. PCT/JP2017/033633 (effective date 09/27/2016, US 2021/0294138)
Claims 6-8: 
Kitagawa et al. teach
Claim 6: the first conductive layer 9 (source/drain electrodes) is made from a single-layer film made of any one of copper, silver, and molybdenum (molybdenum (Mo), or copper (Cu)) [0080]
Claim 7: (Fig. 1c) the semiconductor layer 7 is an oxide semiconductor layer [0100] [Abstract].  
Claim 8: A display device [0003]
Claim 14: (Fig. 9f) the first conductive layer 9 (source/drain electrodes) is made from a single-layer film made of any one of copper, silver, and molybdenum (molybdenum (Mo), or copper (Cu)) [0080] and in which any one of copper, silver, and molybdenum is present on the organic insulating film 12 side
Claim 15: the first conductive layer 9 (source/drain electrodes) is made from an alloy film of at least two of copper, silver, and molybdenum (molybdenum (Mo) or copper (Cu), an alloy of these) [0080].
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kitagawa's structure in order to provide improved reliability, as taught by Kitagawa [0011];

Claim 9: Imai et al. disclose
a counter substrate 220 arranged opposing the active matrix substrate 210 are included [0048].  

Claim 12: Imai et al. disclose 
(Fig. 3, 12) the active matrix substrate comprises a top-gate transistor element (gate electrode 19) including a source electrode 16a, a drain electrode (17b/24) (the drain electrode portion 17a, through the columnar hole 25,is made of different material than semiconductor layer 15, and is connected to pixel electrode 24 at a position further than semiconductor layer 15) [0062] [0069], the semiconductor layer 15, and a gate electrode 19 [0065] arranged further than the semiconductor layer 15 [0060] from the substrate 10, 
the forming of a first conductive layer 16/17 (source/drain electrodes) is performed before between the forming of a semiconductor layer 15 and the forming of a second conductive layer 11 (source wiring line), and in the forming of a first conductive layer 16/17, the first conductive layer is composed of the same layer as a source electrode and a drain electrode 16/17 (source/drain electrodes) of a top gate transistor element including the source electrode 16a, the drain electrode 17b, a semiconductor layer 15, and a gate electrode 19 arranged further than the semiconductor layer 15 from the substrate 10.  

Claim 13: Imai et al. disclose 
(Fig. 3, 12) the active matrix substrate comprises a top-gate transistor element (gate electrode 19) including a source electrode 16a, a drain electrode (17b/24) (the drain electrode portion 17a, through the columnar hole 25,is made of different material than semiconductor layer 15, and is connected to pixel electrode 24 at a position further than semiconductor layer 15) [0062] [0069], the semiconductor layer 15, a gate electrode 19 [0065] arranged further than the semiconductor layer 15 [0060] from the substrate 10, and a light-shielding layer 13 [0053] arranged nearer than the source electrode 16a, the drain electrode (17b/24) and the semiconductor layer 15 to the substrate 10, 
the forming of a first conductive layer 16/17 (source/drain electrodes) is performed before between the forming of a semiconductor layer 15 and the forming of a second conductive layer 11 (source wiring line), and in the forming of a first conductive layer 16/17, the first conductive layer is composed of the same layer as a source electrode and a drain electrode 16/17 (source/drain electrodes) of a top gate transistor element including the source electrode 16a, the drain electrode 17b, a semiconductor layer 15, and a gate electrode 19 arranged further than the semiconductor layer 15 from the substrate 10, 
and a light shielding layer 13 arranged nearer than the source electrode 16a, the drain electrode (17b/24) and the semiconductor layer 15 to the substrate 10, and 
in the forming of a second conductive layer 11 (source wiring line), the second conductive layer 11 is composed of the same layer as the light-shielding layer 13.  

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. US 2017/0090229, Liu US 2013/0264575 as applied to claim 10 above, and further in view of Kitagawa et al. US 2021/0294138.
Claim 11: Imai et al. disclose as above
Kitagawa et al. teach
(Figs. 1c, 9f) the forming of a first conductive layer 8/9 (source/drain electrodes, covering the oxide semiconductor layer) [0042] [0060] is performed between the forming of a semiconductor layer 7 (oxide semiconductor layer) [0059] and the forming of a second conductive layer 15 (common electrode), and 
(Fig. 1c) in the forming of a first conductive layer 8/9, the first conductive layer 8/9 is composed of the same layer as a source electrode 8 and a drain electrode 9 (source/drain electrodes) [0042] [0060] of a bottom gate transistor element (a bottom gate structure TFT, with gate electrode 3, and insulating layer 5) [0058] [0042] including the source electrode 8, the drain electrode 9, a semiconductor layer 7, and a gate electrode 3 arranged nearer than the semiconductor layer 7 to the substrate 1 [0058].  

Claim 16: Imai et al. disclose
(Fig. 3) further comprising a planarizing film 14 [0043] between the light-shielding layer 13 and the semiconductor layer 15.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. US 2017/0090229, Liu US 2013/0264575 as applied to claim 16 above, and further in view of Kitagawa et al. PCT/JP2017/033633 (effective date 09/27/2016, US 2021/0294138) and Kikuchi et al. PCT/JP2017/010006 (US 2020/0183208)
Claim 17, 18:
Kikuchi et al. teach
Claim 17: (Fig. 2) an interlayer insulating film IL3 [0073] between the source electrode 23 [0071] and the semiconductor layer 21 and between the drain electrode 24 and the semiconductor layer 21, wherein the source electrode 23 and the semiconductor layer 21 are electrically connected with each other via one of first contact holes CH3 in the interlayer insulating film IL3, and the drain electrode 24 and the semiconductor layer 21 are electrically connected with each other via another one of the first contact holes CH4 in the interlayer insulating film IL3
Claim 18: (Fig. 2 the planarizing film IL4 and the interlayer insulating film IL3 each include a second contact hole CHP/CH4, and the first conductive layer 24 (drain electrode) and the second conductive layer 31 (common electrode) [0083] are stacked in the second contact hole CHP/30.
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kikuchi's structure in order to provide reduced cost, as taught by Kikuchi [0004]

Response to Arguments
5.	Applicant's arguments on 4/28/2022 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871